UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOSEPH BIVONA,
                                         Plaintiff,

                v.                                                                  9:19-CV-0303
                                                                                    (MAD/TWD)

BRYAN S. McLEAN, et al.,

                                         Defendants.


APPEARANCES:

JOSEPH BIVONA
18-R-1155
Plaintiff, pro se
Franklin Correctional Facility
P.O. Box 10
Malone, NY 12953


MAE A. D'AGOSTINO
United States District Judge

                                          DECISION AND ORDER

I.      INTRODUCTION

        Plaintiff Joseph Bivona commenced this action by filing a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with an application for leave to

proceed in forma pauperis. Dkt. No. 2 ("Compl."); Dkt. No. 7 ("IFP Application").1 By

Decision and Order of this Court filed April 9, 2019, plaintiff's IFP Application was granted, but

following review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §


        1
          This case was transferred to the Northern District of New York from the Southern District of New York
on March 6, 2019. See Dkt. No. 5. Thereafter, the action was administratively closed based on plaintiff's failure
to comply with the filing fee requirement. Dkt. No. 6. Plaintiff then properly filed his IFP Application, together
with an inmate authorization form, and this action was re-opened. Dkt. Nos. 7, 8, and 9.
1915A(b), the Court found that the complaint was subject to dismissal for failure to state a

claim upon which relief may be granted. Dkt. No. 10 (the "April 2019 Order"). In light of his

pro se status, plaintiff was afforded an opportunity to submit an amended complaint. Id.

Presently before this Court is plaintiff's amended complaint. Dkt. No. 11 ("Am. Compl.").

II.    DISCUSSION

       A.     The Complaint and April 2019 Order

       In his original complaint, plaintiff asserted claims based on alleged wrongdoing that

occurred while he was in the custody of the New York State Department of Corrections and

Community Supervision ("DOCCS") at Ulster Correctional Facility ("Ulster C.F."). See

generally Compl.

       The complaint was construed to assert Fourteenth Amendment due process claims

against Corrections Officer McLean, Corrections Officer Crandall, Senior Offender

Rehabilitation Coordinator C. Loarca, and DOCCS Commissioner Annucci based on

allegations that plaintiff was wrongfully confined in a special housing unit ("SHU") for seventy-

three days as a result of a false misbehavior report, false statements, and a denial of

procedural due process at a disciplinary hearing. See April 2019 Order at 4-5.

       Following review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C.

§ 1915A(b), plaintiff's claims were dismissed without prejudice for failure to state a claim upon

which relief may be granted. See April 2019 Order at 8-10.

       B.     Review of the Amended Complaint

       Because plaintiff is proceeding in forma pauperis and is an inmate suing government

employees, his amended complaint must be reviewed in accordance with 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b). The legal standard governing the dismissal of a

                                                2
pleading for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b) was discussed at length in the April 2019 Order and it will not be restated in this

Decision and Order. See April 2019 Order at 2-4.

       Plaintiff's amended complaint contains new allegations regarding the incident giving

rise to the misbehavior report at issue, the conditions of his SHU confinement, and defendant

Annucci's alleged personal involvement in the identified constitutional violations. See

generally, Am. Compl. The following facts are set forth as alleged by plaintiff in his amended

complaint.

       On June 17, 2018, defendant McLean "found contraband . . . in an area in which any

inmate or correction officer has access." Am. Compl. at 3. Plaintiff "was not present" when

the contraband was located. Id.

       Instead of conducting an investigation, defendant McLean determined that plaintiff was

responsible for the contraband. Am. Compl. at 3. Defendant McLean spoke with his

supervisor, defendant Crandall, who "made a fabricated statement" that resulted in a false

misbehavior report prepared by defendant McLean, which charged plaintiff with responsibility

for the contraband. Id. Plaintiff was "illegally" placed in SHU following the discovery of the

contraband, prior to being afforded a disciplinary hearing. Id.

       Thereafter, plaintiff received a disciplinary hearing, where defendant Loarca acted as

the hearing officer. Am. Compl. at 3. Although the false statements in the misbehavior report

were "not hard to comprehend[,]" and defendant Loarca "knew something was sadly wrong[,]"

defendant Loarca found plaintiff guilty of the charges and sentenced him to an unidentified

amount of time in SHU. Id.

       While in SHU, plaintiff "suffered breathing problems . . . due to pepper spray used at


                                               3
the facility[,]" was deprived of fresh air because "the windows were broken and made to stay

shut[,]" had only cold water for showering, with no curtain for privacy, and was denied hot

meals and one of his daily meals on six different days. Am. Compl. at 4-5. Plaintiff was

released from SHU on August 28, 2018, following a reversal of the disciplinary hearing

determination. Id. at 5. As of that date, plaintiff had spent a total of seventy-three days

confined in SHU. Id.

       Liberally construed, the amended complaint asserts Fourth Amendment privacy

claims, Eighth Amendment conditions-of-confinement and failure-to-protect claims,

Fourteenth Amendment due process claims, and related state law claims against each of the

defendants. See generally, Am. Compl. Plaintiff's claims against defendant Annucci are

asserted under a theory of supervisory liability. Id. at 6.

       For a more complete statement of plaintiff's claims, reference is made to the amended

complaint.

              1. Fourth and Eighth Amendment Claims

       Plaintiff's Fourth and Eighth Amendment claims are based on the alleged constitutional

violations that occurred while plaintiff was confined in SHU. The amended complaint lacks

any allegations which plausibly suggest that any of the named defendants directly

participated in any of the alleged deprivations plaintiff suffered while in SHU, or were aware of

the conditions of plaintiff's SHU confinement at any point prior to his release from SHU.

       It is well settled that "personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983." Wright v. Smith, 21

F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir.

1991)); Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). "[A] Section 1983 plaintiff must 'allege a

                                                 4
tangible connection between the acts of the defendant and the injuries suffered.'" Austin v.

Pappas, No. 04-CV-7263, 2008 WL 857528, at *2 (S.D.N.Y. Mar. 31, 2008) (quoting Bass v.

Jackson, 790 F.2d 260, 263 (2d Cir. 1986)) (other citation omitted). "[V]icarious liability is

inapplicable to . . . § 1983 suits." Iqbal 556 U.S. at 676; see also Richardson v. Goord, 347

F.3d 431, 435 (2d Cir. 2003) ("[M]ere 'linkage in the prison chain of command' is insufficient

to implicate a state commissioner of corrections or a prison superintendent in a § 1983

claim.").

        Prior to Iqbal, the Second Circuit held that supervisory personnel may be considered

"personally involved" in an alleged constitutional violation only if they (1) directly participated

in the violation, (2) failed to remedy that violation after learning of it through a report or

appeal, (3) created, or allowed to continue, a policy or custom under which the violation

occurred, (4) had been grossly negligent in managing subordinates who caused the violation,

or (5) exhibited deliberate indifference to the rights of inmates by failing to act on information

indicating that the violation was occurring. Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

1995) (citing Williams v. Smith, 781 F.2d 319, 323-24 (2d Cir. 1986)).2

        With respect to the third Colon factor, "[a] policy or custom can be explicitly

established in an adopted rule or regulation, or may exist if the 'violative practice is persistent

and widespread,' and if the acts of subordinate employees 'imply the constructive



         2
           The Second Circuit has not yet addressed how the Supreme Court's decision in Iqbal affected the
standards in Colon for establishing supervisory liability. See Grullon v. City of New Haven, 720 F.3d 133, 139
(2d Cir. 2013) (noting that Iqbal may have "heightened the requirements for showing a supervisor's personal
involvement with respect to certain constitutional violations" but not reaching the impact of Iqbal on Colon
because the complaint "did not adequately plead the Warden's personal involvement even under Colon); see
also Hogan v. Fischer, 738 F.3d 509, 519 n.3 (2d Cir. 2013) (expressing "no view on the extent to which [Iqbal ]
may have heightened the requirements for showing a supervisor's personal involvement with respect to certain
constitutional violations[.]" (citing Grullon, 720 F.3d at 139)). For purposes of this Decision and Order, the Court
assumes that all five categories under Colon remain valid.

                                                         5
acquiescence of senior policy-making officials.'" Mitchell v. Cuomo, No. 9:17-CV-0892

(TJM/DJS), 2017 WL 8780773, at *5 (N.D.N.Y. Dec. 6, 2017) (quoting Lipton v. Cty. of

Orange, 315 F. Supp. 2d 434, 453 (S.D.N.Y. 2004)). "Allegations that an abusive policy

existed are not enough to state a claim." Mitchell, 2017 WL 8780773, at *5. Rather, a

plaintiff "must allege facts that suggest how and when the supervisory defendant was on

notice of previous incidents." Id. (citing Carpenter v. Apple, No. 9:15-CV-1269 (GTS/CFH),

2017 WL 3887908, at *10 (N.D.N.Y. Sept. 5, 2017) (finding that the plaintiff adequately plead

liability under the third Colon factor because he alleged that the defendant was on notice of

previous incidents at the facility involving male corrections officers having inappropriate

sexual contact with female detainees); Plair v. City of New York, 789 F. Supp. 2d 459, 466

(S.D.N.Y. 2011) (dismissing the plaintiff's allegations of a policy or custom due to "the

passage of time and the installation of a new DOC Commissioner and other supervisory staff

between the prior violent incidents and the alleged abuse of Plaintiff")); see also Rahman v.

Fischer, No. 08-CV-4368, 2010 WL 1063835, at *5 (S.D.N.Y. Mar. 22, 2010) (finding

allegation that defendant "received 'several' complaints of staff assaulting prisoners" to be "an

insufficient allegation of notice of any policy or custom of assaults by correction officers");

Martin v. Patterson, No. 9:09-CV-1372 (LEK/ATB), 2010 WL 3033796, at *3 (N.D.N.Y. July

16, 2010) ("Plaintiff's conclusory allegations that defendants failed to properly train staff and

investigate the matter, and that current policy condones excessive force, is not enough to

establish that defendant Carlsen (or any defendant) was aware of any history of excessive

force toward plaintiff or at Ulster in general."), report and recommendation adopted by 2010

WL 3033809 (N.D.N.Y. Aug. 3, 2010).

       With respect to the fourth Colon factor, a "plaintiff must show that the defendant knew


                                                 6
or should have known that there was a high degree of risk that his subordinates would

behave inappropriately, but either deliberately or recklessly disregarded that risk by failing to

take action that a reasonable supervisor would find necessary to prevent such a risk, and that

failure caused a constitutional injury to Plaintiff." Samuels v. Fischer, 168 F. Supp. 3d 625,

638 (S.D.N.Y. 2016) (internal quotation marks and citation omitted). "Vague and conclusory

allegations that a supervisor failed to train or properly monitor the actions of subordinate

employees will not suffice to establish the requisite personal involvement and support a

finding of liability." White v. Fischer, No. 9:09-CV-0240 (DNH/DEP), 2010 WL 624081, at *6

(N.D.N.Y. Feb. 18, 2010).

       Plaintiff's allegation that defendants Crandall, McLean, and Loarca were responsible

for his wrongful SHU confinement is not enough to plausibly suggest their personal

involvement in any constitutional violation that occurred while plaintiff was in SHU. Moreover,

with respect to defendant Annucci, plaintiff's allegations of personal involvement based on

defendant Annucci's alleged creation or ratification of a policy under which the alleged

constitutional violations occurred, and failure to adequately hire and train DOCCS employees,

are entirely conclusory. For example, plaintiff has not articulated in any respect the nature of

any purported custom or policy at Ulster C.F. under which any alleged constitutional

violations occurred. Similarly, the amended complaint lacks any allegations which plausibly

suggest that defendant Annucci knew or should have known that there was a high degree of

risk that officials overseeing the SHU at Ulster C.F. would take steps to deny plaintiff access

to a shower curtain, hot water for showering, meals, and a working window. See, e.g., Nash

v. McGinnis, 585 F. Supp. 2d 455, 460 (W.D.N.Y. 2008) ("Although plaintiff need not plead

facts in great detail, the formulaic allegation that [the Superintendent] was aware of the

                                                7
alleged violations and did nothing to stop them from occurring, without some factual

allegations to explain the basis for that conclusion, is insufficient to render it plausible that

[the Superintendent] was personally involved in the alleged constitutional deprivations.").

        Accordingly, plaintiff's Fourth and Eighth Amendment claims against defendants

Crandall, McLean, Loarca, and Annucci are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)

and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted.

                2. Fourteenth Amendment Claims

        In the April 2019 Order, the Court discussed the applicable legal standard governing

plaintiff's Fourteenth Amendment due process claims, which will not be repeated herein. See

April 2019 Order at 5-8.

        As with the original complaint, plaintiff's amended complaint once again lacks any

allegations explaining how plaintiff was denied due process during his disciplinary hearing.

Plaintiff does not allege, for example, that he was denied (1) access to an assistant, (2)

requested documents or witnesses, or (3) an opportunity to testify or challenge documents or

witnesses presented.3 Nor does he allege that defendant Loarca relied solely on a false

misbehavior report in finding him guilty of the charges therein.4 Instead, plaintiff alleges, in

entirely conclusory fashion, that defendant Loarca "did not know how hearings are to

proceed[,]" failed to "comprehend the false statements in the misbehavior report[,] . . .

refused to properly investigate[,]" and conducted a "one sided" hearing despite knowing



        3
           Plaintiff also does not allege how long he was confined in SHU prior to the conclusion of his
disciplinary hearing, or any facts which plausibly suggest that the conditions of his SHU confinement during this
unidentified period were "atypical" in relation to the ordinary incidents of prison life.
        4
          The amended complaint is also devoid of any facts which plausibly suggest that defendants McLean
and/or Crandall made false statements in retaliation for plaintiff's engagement in some protected activity.

                                                        8
"something was sadly wrong[.]" Am. Compl. at 3. These allegations are insufficient to

plausibly suggest that plaintiff was not afforded the requisite process to which he was

entitled. See, e.g., Gillard v. Rovelli, No. 9:12-CV-083 (LEK/CFH), 2014 WL 4060025, at *2,

*13 (N.D.N.Y. Aug. 14, 2014) (granting motion for judgment on the pleadings and dismissing

due process claim against hearing officer, noting that inmate's allegation that hearing officer

failed to act as an impartial hearing officer and "staged" the hearing was entirely conclusory);

De Ponceau v. Bruner, No. 9:09-CV-0605 (GTS/DEP), 2012 WL 1030415, at *10 (N.D.N.Y.

Feb. 21, 2012) (noting that plaintiff's allegation that hearing officer conducted a "one sided"

Tier III disciplinary hearing was entirely conclusory, and recommending dismissal of

procedural due process claim for failure to state a claim upon which relief may be granted),

report and recommendation adopted by 2012 WL 1014821 (N.D.N.Y. Mar. 23, 2012); Rush v.

Canfield, 649 Fed. App'x 70, 71 (2d Cir. 2016) ("Rush's assertion that he was 'denied the

right to call witnesses and the right to assistance,' . . . is a bare legal conclusion incapable of

surviving a motion to dismiss").

       Accordingly, plaintiff's Fourteenth Amendment due process claims against defendants

Crandall, McLean, Loarca, and Annucci are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)

and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted.

              3. State Law Claims

       Based on the dismissal of plaintiff's federal claims, the Court declines to exercise

supplemental jurisdiction over plaintiff's state law claims at this time. See 28 U.S.C. §

1367(c)(3); Kolari v. New York Presbyterian Hosp., 445 F.3d 118, 120 (2d Cir. 2006) (district

court has discretion to decline to exercise supplemental jurisdiction over state law claims

because all claims over which the federal court has original jurisdiction have been dismissed).

                                                 9
The Court would add only that "[v]iolations of state law do not give rise to liability under §

1983." Price v. Cully, No. 9:11-CV-0977 (LEK/TWD), 2012 WL 4109024, at *3 (N.D.N.Y.

Aug. 30, 2012) (citing Doe v. Conn. Dep't of Child & Youth Servs ., 911 F.2d 868, 869 (2d Cir.

1990)), report and recommendation adopted by 2012 WL 4107753 (N.D.N.Y. Sept. 18, 2012);

Cusamano v. Sobek, 604 F. Supp. 2d 416, 482 (N.D.N.Y. 2009) ("A violation of a state law or

regulation, in and of itself, does not give rise to liability under 42 U.S.C. § 1983."); see also

Patterson v. Coughlin, 761 F.2d 886, 891 (2d Cir. 1985) ("[A] state employee's failure to

conform to state law does not itself violate the Constitution and is not alone actionable under

§ 1983 . . .").

III.    CONCLUSION

        After reviewing plaintiff's amended complaint, and according it the utmost liberality in

light of his pro se status, the Court is not able to discern either a factual or legal basis for this

action. Accordingly, and in light of the foregoing, plaintiff's amended complaint is dismissed

in its entirety.

        Generally, when a district court dismisses a pro se action sua sponte, the plaintiff will

be allowed to amend his action. See Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 796 (2d

Cir. 1999). However, an opportunity to amend is not required where the plaintiff has already

been afforded the opportunity to amend. Abascal v. Hilton, No. 04-CV-1401, 2008 WL

268366, at *8 (N.D.N.Y. Jan. 13, 2008) (Kahn, J., adopting, on de novo review, Report-

Recommendation by Lowe, M.J.) ("Of course, granting a pro se plaintiff an opportunity to

amend is not required where the plaintiff has already been given a chance to amend his

pleading."), aff'd, 357 Fed. App'x 388 (2d Cir. 2009); accord, Shuler v. Brown, No. 07-CV-

0937, 2009 WL 790973, at *5 & n. 25 (N.D.N.Y. Mar. 23, 2009) (McAvoy, J., adopting Report-

                                                 10
Recommendation by Lowe, M.J.), Smith v. Fischer, No. 07-CV-1264, 2009 WL 632890, at *5

& n. 20 (N.D.N.Y. Mar. 9, 2009) (Hurd, J., adopting Report-Recommendation by Lowe, M.J.).5

        In this case, plaintiff has already been afforded an opportunity to amend his complaint.

In addition, plaintiff was specifically advised of the deficiencies in his original complaint with

respect to his Fourteenth Amendment disciplinary due process claims, yet he once again

failed to offer any non-conclusory allegations regarding his disciplinary hearing, and the

process he was not afforded.

        Accordingly, this action is dismissed with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted pursuant to Section 1983.6

        WHEREFORE, it is hereby

        ORDERED that this action alleging federal claims under Section 1983 is DISMISSED

with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to

state a claim upon which relief may be granted. The Clerk is directed to terminate all of the

defendants and close this case; and it is further




        5
            See also Foman v. Davis, 371 U.S. 178, 182 (1962) (explaining that denial of leave to amend was not
an abuse of discretion where movant has repeatedly failed to cure deficiencies in pleading); Coleman v.
brokersXpress, LLC, 375 Fed. App'x 136, 137 (2d Cir. 2010) ("Nor can we conclude that the district court abused
its discretion in denying Coleman leave to amend. The district court afforded Coleman one opportunity to amend
the complaint, and Coleman made no specific showing as to how he would cure the defects that persisted if
given a second opportunity to amend."); Prezzi v. Schelter, 469 F.2d 691, 692 (2d Cir. 1972) (affirming dismissal
of pro se plaintiff's amended complaint without leave to amend, for failure to state a claim upon which relief can
be granted, without engaging in analysis of whether second amended complaint would be futile); Yang v. New
York City Trans. Auth., No. 01-CV-3933, 2002 WL 31399119, at *2 (E.D.N.Y. Oct. 24, 2002) ("Yang's amended
complaint fails to remedy this defect in his pleadings. . . . His equal protection claim is dismissed."), aff'd, 71 Fed.
App'x 90 (2d Cir. 2003).
        6
          Although plaintiff's federal constitutional claims are dismissed with prejudice, plaintiff is free to pursue
any available state law claims in the appropriate state court.

                                                          11
      ORDERED that the Clerk serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

Dated: May 24, 2019
       Albany, New York




                                            12
